Citation Nr: 1425898	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling until April 19, 2010, and 30 percent disabling since then.  

3.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling since May 5, 2009.  

4.  Entitlement to service connection for a left ankle disability.   

5.  Entitlement to service connection for a bilateral hip disability.   

6.  Entitlement to service connection for a bilateral foot disability.   

7.  Entitlement to service connection for a bilateral elbow disability.   

8.  Entitlement to service connection for a psychiatric disorder.     

9.  Entitlement to service connection for dizziness.  

10.  Whether new and material evidence has been received to reopen the issue of service connection for a back disability.  

11.  Whether new and material evidence has been received to reopen the issue of service connection for a bilateral hand/wrist disability.  

12.  Whether new and material evidence has been received to reopen the issue of service connection for a bilateral shoulder disability.  

13.  Whether new and material evidence has been received to reopen the issue of service connection for a skin disorder.  

14.  Whether new and material evidence has been received to reopen the issue of service connection for an eye/vision disability.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

16.  Entitlement to additional compensation benefits for a dependent grandchild.  

17.  Entitlement to additional compensation benefits for a dependent spouse.   

  
REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2008, the Veteran testified before the RO in a personal hearing.  In March 2014, he testified before the undersigned Veterans Law Judge at a hearing convened at the RO.  Transcripts of each hearing are included in the record.  

The record in this matter consists of paper and electronic claims files.  With regard to the claims to service connection for several orthopedic disorders, and the claims for increased rating for knee and ankle disorders, relevant documentary evidence has been added to the record since the November 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  Those issues, along with the issues regarding service connection for dizziness, a skin disorder, a psychiatric disorder, and a claim to a TDIU, are addressed further in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current chronic left ankle sprain relates to a left ankle injury during service.  

2.  In an unappealed August 1989 rating decision, the RO denied the Veteran's claims to service connection for back, bilateral shoulder, and bilateral hand/wrist disabilities.  

3.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for back, bilateral shoulder, and bilateral hand/wrist disabilities has been received since the August 1989 rating decision, and raises a reasonable possibility of substantiating the claims.

4.  In an unappealed April 2006 rating decision, the RO denied the Veteran's claims to service connection for a skin and vision/eye disabilities.   

5.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a vision/eye disability has not been received since the April 2006 rating decision, and does not raise a reasonable possibility of substantiating the claim.

6.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a skin disability has been received since the April 2006 rating decision, and raises a reasonable possibility of substantiating the claim.

7.  The Veteran has not legally adopted his grandchild and there is no basis in the law to consider the grandchild the Veteran's dependent for purposes of additional VA compensation benefits. 

8.  Pursuant to a January 2010 rating decision, the Veteran has been rated as 30 percent disabled since May 5, 2009.  

9.  In the notice of the January 2010 rating decision, the Veteran was advised of additional compensation for dependents and provided with a VA Form 21-686c, Declaration of Status of Dependents.   

10.  The Veteran's spouse died on March [redacted], 2011.  

11.  The Veteran did not provide to VA an executed VA Form 21-686c, Declaration of Status of Dependents.  

CONCLUSIONS OF LAW

1.  A chronic left ankle sprain disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  An August 1989 rating decision by the RO that denied the Veteran's claims to service connection for back, bilateral hand/wrist, and bilateral shoulder disorders is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2013). 

3.  New and material evidence has been received to reopen the claims of service connection for back, bilateral hand/wrist, and bilateral shoulder disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  An April 2006 rating decision by the RO that denied the Veteran's claims to service connection for skin and vision/eye disorders is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2013). 

5.  New and material evidence has not been received to reopen the claim of service connection for a vision/eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for additional dependent compensation for the Veteran's grandchild, for the purposes of VA compensation, are not met.  38 U.S.C.A. §§ 101(4), 1135 (West 2002); 38 C.F.R. §§ 3.4, 3.57 (2013).

8.  The criteria for additional dependent compensation for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 5101 (West 2002); 38 C.F.R. §§ 3.4, 3.401 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between December 2005 and December 2012, which informed him of his duty and the VA's duty for obtaining evidence in support of his claims.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the decided issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA medical records relevant to his claims.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in March 2014.  And VA afforded the Veteran VA compensation examinations into the nature and severity of his orthopedic disorders.  VA did not provide the Veteran with an examination into his claim regarding a vision disorder.  Nevertheless, the Board was not bound to do so.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the claim to reopen service connection for a vision problem.  As such, the Board will not remand the claim for a VA examination.

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims addressed in the decision below, and no further assistance to develop evidence is required.

I.  The Claim for Service Connection for 
a Left Ankle Disorder

The Veteran claims that he incurred a left ankle disorder during service, and that the disorder is secondary to other service-connected orthopedic disorders.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A service connection finding is warranted for a left ankle disorder for the following reasons.  First, although the STRs are negative for a specific left ankle injury, the STRs clearly indicate lower extremity problems during service particularly with the knees and right ankle.  The Veteran has indicated that he injured both ankles, in addition to his knees, as the result of a fall during an obstacle course run in basic training.  Given the evidentiary background, the Board accepts his lay assertions as sufficient evidence of an in-service injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Second, a current left ankle disorder is noted in a December 2012 VA compensation examination report, which notes a diagnosis of chronic lateral left ankle sprain.  Third, the December 2012 VA examiner found it as likely as not that the current left ankle disorder relates to service, citing in part the Veteran's reports of in-service injuries.  The Board finds this opinion of probative value because it is based on a review of the claims file, an interview of the Veteran, and a personal examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, this opinion is unchallenged in the record by a medical opinion countering the Veteran's claim.  The Board notes that, by stating that STRs document an in-service left ankle injury, the December 2012 VA examiner misstates the evidence.  Nevertheless, the opinion remains probative because it is based on the occurrence of an in-service left ankle injury, which has been recognized by the Board.  

In sum, the evidence of record does not preponderate against the Veteran's claim.  Service connection is therefore warranted for a left ankle disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  The Claims to Reopen Service Connection

The Veteran claims that he incurred vision, skin, back, shoulder, and hand/wrist disorders during service.  He also argues that these disorders are secondary to service-connected disorders.  Further, he has argued that certain of these disorders are caused by posttraumatic stress disorder (PTSD), which is not service connected.  The RO denied each of these claims in prior final rating decisions.        

In February 1989, the Veteran filed his original claims for service connection for back, shoulder, and hand disorders.  In an August 1989 rating decision addressed to the Veteran's then-current residential address, the RO denied his claims.  The Veteran did not appeal the decision so the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Further, though private medical evidence noting the Veteran's complaints of pain in his back and shoulders was included in the claims file in December 1989 (i.e., prior to the expiration of the appeal period following the August 1989 rating decision) the new evidence is not material evidence.  The inclusion of the new evidence in December 1989 did not affect, therefore, the finality of the August 1989 rating decision.  38 C.F.R. § 3.156(b).    

In November 2005, the Veteran filed his original claims for service connection for skin and vision impairment disorders.  In an April 2006 rating decision addressed to the Veteran's then-current residential address, the RO denied his claims.  The Veteran did not appeal the decision denying these particular claims so the decision became final with respect to these two issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Further, no new and material evidence was included in the claims file within the first year of the April 2006 rating decision.  38 C.F.R. § 3.156(b).  

The Veteran later filed claims to reopen service connection for the vision, skin, back, shoulder, and hand disorders.  These claims are now on appeal before the Board.  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

The Board will address the claims separately below.  

	Eyes/Vision

In his November 2005 original claim to service connection for an eye disorder, the Veteran noted that he experienced vision impairment.  He later noted eye irritation as well.  The evidence of record at the time of the April 2006 rating decision consisted of STRs - including the March 1972 discharge report of medical examination - which are negative for an eye disorder, but which do note a refractive error of 20/30 in each eye.  The record also contained a February 2000 VA treatment record which noted refractive error of 20/40 and 20/50, and also a reported history of cataracts.  No diagnosis of actual cataracts was of record at the time, however.        

Based on this evidence, the RO found in April 2006 that service connection was unwarranted.  The RO noted the absence of evidence of record of any problems with the eyes during service.  Again, the April 2006 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's claim to reopen service connection to include any evidence of record dated since April 2006.  The evidence dated since then includes VA treatment records dated in July 2006 and June 2010 which note optometry evaluation that found no problems other than refractive error.  The record also includes private treatment records dated between 2008 and 2011, which note the Veteran's decreased vision, but which expressly find no diseases or disabilities related to the eyes.        

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the April 2006 final rating decision.  None of the new evidence is material evidence, however.  As with the evidence prior to April 2006, the new evidence does not show that the Veteran has an eye or vision disability.  Rather, the evidence merely shows that he has a refractive error in his eyes which affects his visual acuity.  

Refractive errors of the eyes are considered congenital or developmental defects under VA regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

None of the new evidence counters the repeated medical finding since the early 1980s that the Veteran has refractive error of the eyes.  Moreover, none of the new evidence can be construed as competent evidence that shows that service caused a superimposed injury on the Veteran's refractive error which worsened the defect.  As such, the current record lacks information that would enable the Board to reopen the claim to service connection.  The new evidence does not tend to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an eye disorder to include vision loss.  The new evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  As with the evidence of record in April 2006, the new evidence merely shows that the Veteran has refractive errors with his eyes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . .  In the absence of proof of a present disability there can be no valid claim.").  

Accordingly, the claim to reopen service connection for an eye or a vision disorder is denied.  

	Skin, Back, Shoulder, Hands/Wrists

By contrast, reopening the service connection claims for skin, back, shoulder, and hand/wrist disorders is warranted.  

With regard to the service connection claim for a skin disorder, the relevant evidence of record considered by the RO in the final April 2006 rating decision consisted of the Veteran's lay assertions that he incurred a skin disorder as the result of exposure to herbicides in Vietnam, his STRs which are negative for a skin disorder, and private and VA treatment records and reports dated from the 1970s until the mid 2000s which are negative for a chronic skin disorder.  As none of this evidence documented a diagnosed skin disorder, the RO denied the Veteran's claim.  38 C.F.R. § 3.303.  Again, the April 2006 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

With regard to the claims regarding back, shoulder, and hand disorders, the relevant evidence of record considered by the RO in the final August 1989 rating decision consisted of the Veteran's January 1980 statement that a "spinal tap" - administered to treat his service-connected knees - caused a lower spine problem; his February 1989 statements of pain in his back, shoulders, and hands; his STRs which are negative for these disorders; and private and VA treatment records and reports dated from the early 1970s until the late 1980s which are negative for chronic back, shoulder, and hand disorders.  As none of this evidence indicated that the Veteran had been diagnosed with a back, shoulder, or upper extremity disorder, the RO denied the Veteran's claims.  38 C.F.R. § 3.303.  Again, the August 1989 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis on which to reopen the Veteran's claims of service connection is relevant evidence that has been added to the record since the final rating decisions.  The relevant evidence that has been added to the record since then consists of private and VA treatment records and reports dated until 2013 which document diagnoses of dermatitis, lumbar radiculitis and strain, sacroiliac degenerative changes, degenerative joint disease of the lumbar spine, thoracic strain and degenerative changes, degenerative joint disease in the shoulders, and radicular pain into the extremities due to degenerative changes in the spine.  

Relevant evidence included in the claims file since the final rating decisions also includes detailed lay statements from the Veteran in which he maintains that his service, and service-connected disorders, relate to the current disorders.  This is new evidence in the claims file.  Moreover, certain of the evidence is material evidence.  In particular, the Board finds the lay testimony presented during the Veteran's hearing to be material evidence.  Prior to the final rating decisions, the record lacked lay evidence detailing the theories of service connection underlying the Veteran's claims.  By contrast, in conjunction with the claims to reopen, the record now contains extensive lay statements from the Veteran which detail the way in which he believes his several disorders relate to his service and to service-connected disorders.  Specifically, he has asserted that certain disorders relate directly to service, others relate to the service-connected knee and ankle disorders, while others relate to PTSD.  The Board recognizes that the Veteran, as a layperson, is not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the new evidence comprises some evidence which tends to support an element of the claims to service connection.  See Hickson, supra.      

Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  This means that, at a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In particular, new VA compensation examinations should be conducted for each of the claims.  Accordingly, the claims of entitlement to service connection for skin, back, shoulder, and hand/wrist disorders are reopened.  

III.  The Claims for Additional Compensation 
for Grandchild and Spouse

The Veteran claims entitlement to additional compensation benefits for his grandchild and for his deceased spouse who died on March [redacted], 2011.  

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Pursuant to a January 2010 rating decision, the Veteran's service-connected disabilities have been evaluated as 30 percent disabling since May 5, 2009.  

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2013).

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b) (1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

	Grandchild

In June 2010, the Veteran submitted a claim for additional compensation for his grandchild, S.  The record indicates that S. is the natural son of the Veteran's daughter, and that the Veteran petitioned a district court in Texas to be appointed S.'s managing conservator.  As the Veteran indicated during his hearing, however, he has not adopted S.  

The law is very specific on what constitutes a child for purposes of additional compensation benefits for dependents under 38 C.F.R. § 3.4(b)(2).  As indicated earlier, a grandchild is not included in the definition of "child" under 38 C.F.R. § 3.57.

The Veteran has not asserted that he has adopted S. pursuant to a decree of adoption, an interlocutory decree, or an adoption agreement.  The law is clear that, absent a legal adoption, S. may not be considered the Veteran's dependent child for purposes of additional VA benefit payments.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.57.

	Spouse

In a March 1976 administrative decision, the RO recognized a common law marriage between the Veteran and his spouse as of April [redacted], 1970.  Moreover, the Veteran is designated as the surviving spouse on his spouse's death certificate (noting March [redacted], 2011 as the date of death).  

As noted, the Veteran has been rated as 30 percent disabled since May 5, 2009.  As such, the Veteran may have been eligible for additional compensation for a dependent spouse between May 5, 2009 and March [redacted], 2011.  However, the additional compensation is unwarranted in this matter because the Veteran did not claim additional compensation for his spouse during her lifetime.  

In the notice letter accompanying the January 2010 rating decision (which increased the combined disability evaluation to 30 percent, effective May 5, 2009), the RO advised the Veteran of his eligibility for additional compensation for dependents.  Attached to the notice letter, the RO provided the Veteran with a VA Form 21-686c, Declaration of Status of Dependents.  These documents were mailed to the Veteran's then-address of record.  By his own admission during the hearing before the Board, the Veteran did not file the claim for additional compensation for his spouse.  He admitted that he became aware of such benefits following her death.  Nevertheless, he asserts that he should be awarded the additional compensation retroactively.  To award such benefits would be unwarranted, however.  

The law clearly states that the effective date for the award of additional compensation for a dependent shall be the latest of the (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

Here, dependency arose possibly as early as April 1970.  The effective date of the qualifying disabilities is in May 2009.  Further, the commencement of the award can be dated to the January 2010 rating decision notifying the Veteran of his increased evaluation.  However, there is no date of claim because there is no claim.  The "latest date" in this matter would be the date of claim.  Because a claim was not made during the spouse's lifetime, an effective date for additional compensation cannot be assigned during her lifetime.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, to establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra. 

The Board acknowledges the Veteran's statement that he was unaware of the additional compensation he could have received for his spouse.  However, the Veteran's claims file shows that he was notified in the January 2010 letter that he was being paid as a single veteran with no dependents, and that he was required to send VA Form 21-686c if he wished to receive additional benefits for any dependents.  The Veteran has not alleged non-receipt of the notice letter accompanying the rating decision, and the record does not reflect that the rating decision and accompanying notice letter were returned as non-deliverable.  Thus, the evidence of record reflects that the RO notified the Veteran of his entitlement to additional dependent benefits at the time that he became eligible to receive them.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

As indicated, the RO recognized in March 1976 that the Veteran was then legally married to his spouse.  However, VA had no way of knowing 3 decades later whether the marriage remained in place.  Further, it can be reasonably deduced that when the Veteran did not respond to the RO's January 2010 letter, the RO concluded that the Veteran no longer had a dependent spouse.    

Thus, while the Board is sympathetic to the Veteran's claims and has considered his equitable contentions, there is no provision in the law or regulations for making payments for his grandson, or for his deceased spouse.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").

As the preponderance of the evidence is against the Veteran's claims for additional compensation for dependents, the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a chronic left ankle sprain is granted.  

Having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for an eye or vision disorder is denied.  

New and material evidence having been received, the claim for service connection for a skin disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a back disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a bilateral disorder in the lower upper extremities (i.e., the hands and wrists) is reopened; to this extent, the appeal is allowed.

Entitlement to additional compensation benefits for a dependent grandchild is denied.

Entitlement to additional compensation benefits for the Veteran's spouse is denied.


REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the claims remaining on appeal.  

First, the Veteran indicated during his Board hearing that he has filed workers' disability compensation claims with his employer, the U.S. Postal Service (USPS).  He indicated that the claims implicated several of the orthopedic disabilities at issue in this appeal.  As such, any relevant records and reports pertaining to USPS disability claims should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Moreover, VA treatment records currently outstanding should be included in the claims file.  The most recent records are dated in August 2013. 

Second, VA should provide the Veteran with additional VA compensation examinations for each of his orthopedic service connection claims (back, hips, feet, elbows, hands/wrists, and shoulders) and for his service connection claim for a skin disorder.  The Veteran has undergone several such examinations into these and other claims.  However, with regard to the service connection claims, the reports of record do not sufficiently address the Veteran's claims.  The Veteran asserts not only direct service connection for several orthopedic disorders and a skin disorder - he claims these disorders are secondary to the service-connected knee and ankle disabilities as well.  He has also asserted that several of these disorders are secondary to PTSD (which is not service connected at this time).  Medical commentary on each of his theories of service connection is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Third, the Veteran claims that he incurred a psychiatric disorder during service, particularly as the result of his naval service in the coastal waters of Vietnam.  He asserts that his disorder stems from a collision between his ship and an Australian naval vessel.  He asserts that a misfired torpedo nearly struck his ship.  He further asserts that enemy fire on his ship caused him emotional distress.  He has alternatively claimed depression and PTSD, but the Board will simply address his claim as one for any psychiatric disorder with which he had been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The evidence of record - to include multiple VA examination reports - demonstrates that the Veteran has depression, but has not had PTSD.  As such, full development under 38 C.F.R. § 3.304(f) is unnecessary here.  Nevertheless, additional research should be conducted into his claimed stressors, and he should be provided with an additional VA compensation examination and nexus opinion following that research.  Further, the service connection claim for dizziness should be addressed within the context of the claim for a psychiatric disorder.    

Fourth, a decision on the claim to a TDIU, and on the increased rating claims for the knee and right ankle disabilities, must be deferred because these issues are inextricably intertwined with the several issues remanded here.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, following completion of this development, a new SSOC is warranted which will consider all evidence of record, to include the private medical evidence submitted into the record in December 2013 following issuance of the November 2013 SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.      

2.  Request that the Veteran submit or authorize the release of any evidence pertaining to the USPS workers compensation claims he discussed during his hearing before the Board.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  If necessary, the RO should obtain additional information from the Veteran regarding the claimed stressors.  The RO should then review the file and prepare a summary of the claimed stressors.  The summary, a copy of the Veteran's DD 214, and all associated service documents should be sent to the Joint Services Records Research Center (JSRRC), or any other appropriate agency for verification of the alleged stressful events in service.  In particular, the Veteran's claimed stressors aboard the USS Whipple (DE/FF-1062) should be investigated.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  At a minimum, unit and organizational histories should be obtained in an effort to verify the claimed stressors.  If such unit histories verify the occurrence of any of the in-service stressful events, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.  

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his several disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(a) Back, hips, shoulders, elbows, hands/wrists, feet, skin:

(i) is it at least as likely as not that any of the diagnosed disorders is related to any in-service disease, event, or injury?      

(ii) is it at least as likely as not that the Veteran had arthritis (in any joint area subject to the claims asserted here) within one year of his March 1972 discharge from service?   

(iii) is it at least as likely as not that any of the diagnosed disorders is due to or caused by a service-connected disorder such as the knee and ankle disorders, or to a psychiatric disorder if one is ultimately found service connected?    

(iv) is at least as likely as not that any of the diagnosed disorders is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

(b) Psychiatric and Dizziness Disorders:

(i) what are the Veteran's current psychiatric disorders?  Does the Veteran have a current dizziness disorder?  

(ii) is it at least as likely as not that a current diagnosed psychiatric disorder, or dizziness disorder, is related to any in-service disease, event, or injury?  

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  After all the above medical inquiry has been completed, readjudicate the claims on appeal to include the increased rating claims for knee and ankle disorders, and the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


